CLD-038                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1834
                                       ___________

                           KAREEM HASSAN MILHOUSE,

                                                       Appellant

                                             v.

                               FRANCIS FASCIANA;
                               ALAMA; KEVIN PIGOS
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-14-cv-01973)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 2, 2017

     Before: CHAGARES, GREENAWAY, JR. and GREENBERG, Circuit Judges


                            (Opinion filed: January 22, 2018)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Kareem Hassan Milhouse 1 appeals from an order of the United States District

Court for the Middle District of Pennsylvania, which denied his motion for a preliminary

injunction. Because no substantial question is raised by the appeal, we will summarily

affirm the District Court’s order.

       In October 2014, Milhouse filed a complaint in the District Court complaining of

inadequate medical treatment at the federal prison in Lewisburg, Pennsylvania. Milhouse

then filed a number of motions for injunctions. His first four such motions were

dismissed for failure to file a brief in support. See Order, Dkt. #45 (dismissing, among

others, motions docketed at #18, #26, #32, and #35). Milhouse then filed an “Amended

Motion for Preliminary Injunction,” Dkt. #46, followed by a brief in support, Dkt. #50.

Milhouse complained that he suffered from a painful lower back condition. He asked the

Court to direct the prison to “(1) conduct chronic care clinic that [he] was scheduled for

Sept 30, 2015, (2) place [him] in a medical cell, (3) issue lower bunk and double mattress

pass and/or, (4) transfer to medical institution.” Dkt. #46 at 2. After receiving the

Defendants’ response, the District Court addressed that motion on the merits. The

District Court denied relief because “Milhouse’s medical records provided by [a prison

doctor], as well as Milhouse, demonstrate that Milhouse is receiving medical care and

treatment by way of medications and frequent encounters with medical personnel,” and

that the records “do not evince an inmate suffering a medical condition of such imminent


1
 We note that Appellant’s name is spelled with two “Ls” in some of his cases; i.e.,
“Millhouse”—we will follow the District Court’s spelling for this appeal.
                                           2
degenerative or life threatening severity which would require a transfer to a medical

institution.” Dkt. #56 at 10. The Court concluded that Milhouse had not “made a strong

showing that he is likely to prevail on the merits,” and that he had “not alleged facts from

which it can be concluded that he will suffer irreparable injury if preliminary injunctive

relief is denied.” Id. at 12-13.

       In February 2016, Milhouse filed another motion for a preliminary injunction and

supporting brief. The District Court denied the motion, finding that it was repetitive, as it

raised the same issues raised in Milhouse’s earlier motion. Dkt. #63. 2 The next month,

Milhouse filed the motion for preliminary injunction and supporting brief at issue here.

See Dkt. ##65, 66. The District Court found that it raised “essentially the same issues he

raised in prior motions,” and, incorporating by reference its order of November 30, 2015

(Dkt. #56), it denied the motion and imposed monetary sanctions. Dkt. #70. Milhouse

appealed.

       To the limited extent that Milhouse appeals the denial of his motion for a

preliminary injunction, we have jurisdiction under 28 U.S.C. § 1292(a)(1). 3 We “review



2
  The order also warned Milhouse that “if he continues to file multiple motions raising
the same issues which have no merit, the court will consider imposing Rule 11 sanctions
on him, including a monetary sanction which will be deducted from his prison trust fund
account.” Id. at 2 n.1.
3
  The order appealed also imposed $100 in sanctions, pursuant to Rule 11 of the Federal
Rules of Civil Procedure. Because no final order has been entered in the District Court
litigation, we lack jurisdiction to consider that aspect of the order. See Cunningham v.
Hamilton County, 527 U.S. 198, 206, 210 (1999) (sanctions order may be effectively
                                               3
the denial of a preliminary injunction for an abuse of discretion, an error of law, or a clear

mistake in the consideration of proof.” Kos Pharms., Inc. v. Andrx Corp., 369 F.3d 700,

708 (3d Cir. 2004). Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6, we may

summarily affirm if an appeal presents no substantial question.

       “A plaintiff seeking a preliminary injunction must establish [(1)] that he is likely

to succeed on the merits, [(2)] that he is likely to suffer irreparable harm in the absence of

preliminary relief, [(3)] that the balance of equities tips in his favor, and [(4)] that an

injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,

20 (2008). “A preliminary injunction is an extraordinary remedy never awarded as of

right.” Id. at 24. Furthermore, a prisoner’s request for injunctive relief must “be viewed

with great caution” because of the “intractable problems of prison administration.” See

Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995).

       In denying the motion for a preliminary injunction, the District Court, by

incorporating its order docketed at #56, ruled that Milhouse had failed to demonstrate a

likelihood of success on the merits, and that he had not shown that he would suffer

irreparable harm absent imposition of a preliminary injunction. We conclude that the

District Court properly denied the extraordinary relief requested here because, based on

his filings, Milhouse had not made a strong showing of likely success on the merits—it

appeared that his complaints concerned disagreement with the treatment he was


reviewed on appeal from a final judgment and is not a “final decision” under 28 U.S.C.
§ 1291).
                                           4
receiving, rather than deliberate indifference. See, e.g., Spruill v. Gillis, 372 F.3d 218,

235 (3d Cir. 2004) (disagreement as to proper medical treatment insufficient to state

Eighth Amendment claim). Further, he had failed to establish that he would suffer

irreparable harm absent injunctive relief. See Adams v. Freedom Forge Corp., 204 F.3d

475, 488 (3d Cir. 2000) (risk of irreparable harm must not be speculative); see also

Ferring Pharms., Inc. v. Watson Pharms., Inc., 765 F.3d 205, 210 (3d Cir. 2014) (“The

failure to establish any element . . . renders a preliminary injunction inappropriate.”)

(internal quotation marks and citations omitted).

       We conclude that the District Court did not abuse its discretion in denying

Milhouse’s motion for a preliminary injunction. Because Milhouse’s appeal does not

present any substantial question, we will affirm the District Court’s order.




                                              5